Title: From Benjamin Franklin to William Strahan, 8 August 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
Boston, Augt. 8. 1763
I have received here your Favour of May 3. and Postscript of May 10. and thank you cordially for the Sketch you give me of the present State of your political Affairs. If the stupid brutal Opposition your good King and his Measures have lately met with should as you fear become general, surely you would not wish me to come and live among such People; you would rather remove hither, where we have no Savages but those we expect to be such. But I think your Madmen will ere long come to their Senses; and when I come I shall find you generally wise and happy. That I have not the Propensity to sitting Still that you apprehend, let my present Journey witness for me, in which I have already travelled eleven hundred and forty Miles on this Continent since April and shall make Six hundred and forty Miles more before I see home. No Friend can wish me more in England than I do my self. But before I go, every thing I am concern’d in must be so settled here as to make another Return to America unnecessary. My Love to every one of your dear Family, of whose Welfare I always rejoice to hear: being with the greatest Esteem and Affection, Dear Sir, Yours sincerely
B Franklin
 Addressed: To / Mr. William Strahan / Printer / London
